By the Court.
Such questions cannot be considered, in the first instance, as open. But in the event of our reversing the decision of the county court, as this is a report of auditors, the whole case will be before the court, to render such a judgment as the county court should have rendered; so that the party not excepting is entitled to argue provisionally, if he chooses, the points decided against him in the court below. But if the defendant fail to satisfy us, upon her exceptions, that she is entitled to have judgment reversed, it will of course be affirmed. The plaintiff, of course, is not in the first instance entitled to have the judgment reversed upon °the ground of decisions, to which he took no exceptions.